Citation Nr: 0613917	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-34 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a lumbar spine 
disability.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to an increased rating for a service-
connected thoracic spine disability, currently evaluated as 
20 percent disabling.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission

ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to April 
1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from September 2003 and August 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (the RO).

Procedural history

The veteran was initially denied service connection for 
disabilities of the low back and neck in an unappealed 
September 1995 rating decision.  He attempted to reopen his 
service-connection claim for a low back disability in 
November 1997, but such request was denied by the RO in a 
June 1998 rating decision.  He did not appeal.

In July 2003, the RO received the veteran's request to reopen 
his previously denied service connection claims for 
disabilities of the neck and low back.  The September 2003 
rating decision declined to reopen the claims on the grounds 
that new and material evidence had not been submitted.  A 
subsequent statement of the case (SOC) and supplemental 
statement of the case (SSOC) denied the claims on the merits, 
without reference to the prior final denials of service 
connection.

The RO granted service connection for degenerative changes of 
the thoracic spine in an August 2004 rating decision.  A 20 
percent disability rating was assigned.  The veteran 
subsequently perfected an appeal as to the assigned rating.



Issue not on appeal

The September 2003 rating decision also denied service 
connection for "contusions and abrasions" of the bilateral 
hands.  Although the veteran perfected an appeal of that 
decision, before the claim was certified to the Board, the 
appeal was withdrawn.  See VA Form 21-4138, received in 
December 2004.  Accordingly, the issue of service connection 
for a bilateral hand disability will be discussed no further 
herein.  See 38 C.F.R. § 20.204 (2005).


FINDINGS OF FACT

1.  An unappealed June 1998 rating decision declined to 
reopen the veteran's previously-denied service-connection 
claim for a lumbar spine disability (claimed as a low back 
disability).  

2.  The evidence associated with the claims file subsequent 
to the June 1998 rating decision does not raise a reasonable 
possibility of substantiating the veteran's claim for service 
connection for a lumbar spine disability.

3.  An unappealed September 1995 rating decision denied the 
veteran service connection for a cervical spine disability 
(claimed as a neck condition).  

4.  The evidence associated with the claims file subsequent 
to the September 1995 rating decision does not raise a 
reasonable possibility of substantiating the veteran's claim 
for service connection for a cervical spine disability.

5.  The medical and other evidence of record indicates that 
the veteran's service-connected thoracic spine disability is 
manifested by complaints of pain and some limitation of 
motion.




CONCLUSIONS OF LAW

1.  The June 1998 rating decision is final.  New and material 
evidence has not been received following this decision, and 
the veteran's claim of entitlement to service connection for 
a lumbar spine disability is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(2005).

2.  The September 1995 rating decision is final.  New and 
material evidence has not been received following this 
decision, and the veteran's claim of entitlement to service 
connection for a cervical spine disability is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2005).

3.  The criteria for an increased disability rating for the 
veteran's service-connected thoracic spine disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5291 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen his previously-denied service-
connection claims for cervical and lumbar spine disabilities.  
He also seeks an increase in the disability rating currently 
assigned his service-connected thoracic spine disability.  

With regard to the former two claims, in September 1995 the 
RO denied service connection for disabilities of the lumbar 
and cervical spine.  Moreover, in June 1998, the RO declined 
to reopen the previously-denied service-connection claim for 
a lumbar spine disability.  The RO, however, denied the 
veteran service connection for cervical and lumbar spine 
disabilities on the merits in the August 2004 SOC and April 
2005 SSOC, notwithstanding the previous final denials.  The 
question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the veteran that may 
have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for the claim, 
making RO determination in that regard irrelevant.]; see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].  The proper issues on appeal, therefore, are 
those listed on the first page of this decision, which 
include whether new and material evidence has been received 
which is sufficient to reopen both previously-denied service-
connection claims.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, generally applicable to this case.  See Holliday 
v. Principi, 14 Vet. App. 282-83 (2001) [the Board must make 
a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].
  
Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the August 2004 SOC and the April 2005 SSOC of 
the pertinent law and regulations (including both the current 
and former rating criteria for spinal disabilities), of the 
need to submit additional evidence on his claims, and of the 
particular deficiencies in the evidence with respect to his 
claims.  

More significantly, a letter was sent to the veteran in 
August 2003 which was specifically intended to address the 
requirements of the VCAA.  The August 2003 letter from the RO 
specifically notified the veteran that to support a claim for 
service connection, the evidence must show "an injury in 
military service, or a disease that began in or was made 
worse during military service, or an event in service causing 
injury or disease;" a "current physical or mental 
disability;" and a "relationship between your disability 
and an injury, disease, or event in military service."  With 
respect to his increased rating claim, the veteran was also 
asked to provide medical evidence showing the current state 
of his spinal disability.

Moreover, in compliance with the  recent holding of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Kent v. Nicholson, No. 04-181, slip op. at 10 (U.S. 
Vet. App. Mar. 31, 2006), the August 2003 letter informed the 
veteran that because he was previously denied service 
connection for lumbar and cervical spine disabilities, he was 
required to submit new and material evidence.  The veteran 
was advised that "[n]ew and material evidence must raise a 
reasonable possibility, that when considered with all the 
evidence of record (both old and new), that the outcome 
(conclusion) would change.  The evidence can't simply be 
redundant (repetitive) or cumulative of that which we had 
when we previously decided your claim."  Moreover, the 
veteran was informed that "[t]o qualify as 'new,' the 
evidence must be submitted to VA for the first time," and 
that "to be considered 'material evidence,' the additional 
information must relate to an unestablished fact necessary to 
substantiate your claim."  

As will be discussed in greater detail below, the veteran was 
previously denied service connection primarily because the 
medical evidence of record failed to show a causal 
relationship between his lumbar and cervical spine 
disabilities and his military service.  By informing the 
veteran of the need to submit evidence of a "relationship 
between your disability and an injury, disease, or event in 
military service," the August 2003 VCAA letter specifically 
advised the veteran to provide evidence serving to fill the 
prior gap in the evidence.  See Kent, supra.

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the August 
2003 VCAA letter, the veteran was informed that VA was 
responsible for obtaining VA treatment records and his 
service records.  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not in 
the custody of a Federal department or agency" including 
records from "State or local governments, private medical 
care providers, current or former employers, and other non-
Federal government sources."  This letter also notified the 
veteran that VA was in the process of scheduling him for a 
medical examination to evaluate his claimed disabilities, and 
stressed the importance of reporting for such examination.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The August 2003 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the August 2003 letter instructed the veteran 
to "[c]omplete and return the attached VA Form 21-4142, 
Authorization and Consent to Release Information, to 
authorize release of information from any doctors and/or 
hospitals concerning any treatment you received."  With 
respect to VA medical records, the August 2003 letter advised 
the veteran that if "you have received treatment at a [VA] 
facility, furnish the date(s) and place(s) . . . [w]e will 
obtain the report(s)."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The August 2003 letter included notice that the veteran 
should submit "[a]ny or all of the following listed 
evidence."  An exhaustive list of potential evidence was 
then provided including, inter alia, "the dates of medical 
treatment during service," "[r]ecords and statements from 
service medical personnel (nurses, corpsmen, medics, etc.)," 
"[e]mployment physical examinations," and "[i]nsurance 
examination reports."  Crucially, the veteran was also 
advised that "if you have no other evidence to submit in 
support of your claim, please complete, sign, and date the 
enclosed Duty to Assist Attachment and return it to this 
office."  This request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

A review of the record also reveals that the veteran was 
provided notice of the VCAA prior to the initial adjudication 
of his claims in September 2003 and August 2004.  Therefore, 
there is no prejudice to the veteran in proceeding to 
consider these claims on the merits.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court recently 
observed that a claim of entitlement to consists of five 
elements:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date.  The Court further held that the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  

In this case, element (1), veteran status, is undisputed.  
Moreover, as outlined above, the veteran has received proper 
notice of elements (2) and (3), existence of disability and 
its relationship to service with respect to the service 
connection claims.  Those elements are not at issue with 
respect to the increased rating claim.    With respect to the 
increased rating claim, notice has been provide as to element 
(4), degree of disability.  With respect to the two issues 
involving service connection, that element is moot in light 
of the denial of service connection.

The Board acknowledges that the veteran has not been provided 
with VCAA notice regarding element (5), effective date.  As 
discussed in detail below, the Board is declining to reopen 
the veteran's service-connection claims for cervical and 
lumbar spine disabilities and is denying an increased rating 
for the veteran's thoracic spine disability.  Thus, the issue 
of effective date has essentially been rendered moot by the 
Board's denial of reopening the service connection claims and 
denial of the increased rating claim.  That is, because there 
is no award of service connection or an award of an increased 
rating, effective dates cannot be assigned.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, 
extensive VA treatment records, records from the Social 
Security Administration, and the reports of multiple VA 
examinations.  The veteran and his representative have not 
identified any outstanding evidence.  

With regard to the veteran's attempt to reopen his 
previously-denied claims, as alluded to above, under the 
VCAA, VA's statutory duty to assist a claimant in the 
development of a previous finally-denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the veteran's claim for a benefit under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  In any event, it appears to 
all available evidence has been associated with the veteran's 
claims folder with respect to those two issues.

The Board observes that the veteran submitted a VA Form 9 in 
April 2005 in which he alleged in the most vague and general 
terms that "The VARO failed to provide me with an adequate 
examination and failed to comply with 38 U.S.C. §§ 5103 and 
5103A."  No specifics were provided, and in fact it appears 
that the veteran merely submitted a pre-printed form 
containing "canned" language.  In any event, as explained 
above the Board concluded that the sections referred to by 
the veteran were in fact complied with by the RO. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the VCAA has been complied 
with to the extent required under the circumstances presented 
in each matter currently on appeal.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claims, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Accordingly, the Board will move on to a discussion of the 
issues on appeal.

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a lumbar spine 
disability.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the prescribed time period 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2005).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may only be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his current 
claim to reopen in July 2003, the current version of the 
regulation is operative.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

An adjudicator must follow a two-step process in evaluating 
previously-denied claims.  First, the adjudicator must 
determine whether the additional evidence is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the claim will be reopened and decided on the merits.  Once 
it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits 
of the claim in light of all the evidence, both new and old, 
after ensuring that VA's statutory duty to assist the veteran 
in the development of his claim has been fulfilled.  See 38 
U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 
(1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual background

As was discussed in detail above, before the Board can 
evaluate the merits of a previously denied claim, it must 
first determine whether a claimant has submitted new and 
material evidence with respect to that claim after the last 
final denial.  In this case, the last final denial is the 
unappealed June 1998 rating decision.

The "old" evidence

At the time of the June 1998 rating decision, the evidence of 
record included the veteran's service medical records, 
excerpts from the veteran's employment records, and the 
report of an August 1995 VA examination. 

Service medical records note that the veteran experienced 
sharp low back pain while shoveling coal into a dump truck in 
August 1979.  A diagnosis of muscle strain was rendered.  The 
veteran was again treated for back pain in service on several 
occasions in 1984, which yielded diagnoses of muscle strain 
and myofascial pain.  No complaint or treatment of a back 
disability is noted in subsequent service medical records.  

[Service medical records also reveal that the veteran was 
involved in a motor vehicle accident in October 1985.  He 
failed to mention any back pain following the accident, and 
contemporaneous treatment records note only the veteran's 
complaints of hand lacerations.]    

There are no pertinent records for many years after service.  
A VA examination conducted in August 1995 revealed 
degenerative disc disease in the lumbosacral spine with 
neuropathy to the left lower extremity.  

In the September 1995 rating decision, service connection was 
denied for the lumbar spine disability because:

"The evidence does not show that the current condition 
of the spine is related to [the veteran's] period of 
active service.  Service connection is denied for a low 
back condition as the evidence fails to show chronic low 
back disability being incurred or aggravated by active 
service and existing since that time." 

The veteran did not appeal that decision.

The June 1998 rating decision

In November 1997, the veteran requested that his claim of 
entitlement to service connection for a low back disability e 
reopened.  He subsequently submitted a December 1997 VA 
radiology report which did not refer to the lumbar spine, as 
well as a January 1998 statement in support of his claim in 
which he in essence indicated that he had injured his back 
during service and that his current low back disability was 
related to such injuries.  The veteran specifically stated 
that the October 1985 motor vehicle accident was "serious" 
and caused his back condition.

In June 1998, the RO refused to reopen the veteran's 
previously-denied service-connection claim for a lumbar spine 
disability.  The RO essentially determined that, although the 
record revealed sporadic complaints of low back pain and 
muscle strain in service and a post-service diagnosis of 
degenerative disc disease in the lumbosacral spine, the 
record did not include evidence showing a medical nexus 
between the two.  The veteran was notified of this decision 
by letter from the RO dated June 10, 1998.  He did not 
appeal.

The additionally-submitted evidence

The evidence added to the record since the June 1998 rating 
decision consists of VA treatment records and VA examination 
reports dated in August 2003 and July 2004.  This evidence 
will be analyzed below.

Analysis

In essence, the June 1998 rating decision denied the 
veteran's claim because the third Hickson element, medical 
nexus between the claimed in-service disease or injury and 
the current disability, was lacking.

The unappealed June 1998 rating decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2005).  As explained 
above, the veteran's service-connection claim for a lumbar 
spine disability may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2005); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  

Therefore, the Board's inquiry will be directed to the 
question of whether any additionally-submitted (i.e. after 
June 1998) evidence raises a reasonable possibility of 
substantiating the claim, namely whether the veteran's 
degenerative joint disease of lumbar spine is related to any 
incident of his military service.  

Although the additionally-submitted evidence may be 
considered new, in that it was not of record at the time of 
the June 1998 rating decision, it is not material under 
38 C.F.R. § 3.156 (2005).  

VA treatment records added to the record since the June 1998 
rating decision chronicle the veteran's ongoing treatment for 
degenerative joint disease of the lumbosacral spine and note 
that a hemilamenectomy and discectomy was performed in July 
2003 to treat a ruptured disc at the L5-S1 level.  These 
records serve to re-establish a fact which was known in June 
1998 and which was not in dispute, namely that the veteran 
has a current lumbar spine disability.  

The recently-submitted VA treatment records do not, however, 
contain any statement or other indication which would serve 
to relate the veteran's current lumbar spine degenerative 
disc disease to his period of military service.  As such, 
these records are not material.  See Cornele v. Brown, 6 Vet. 
App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994) [medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence].  Therefore, the additional VA treatment 
records do not raise the possibility of substantiating the 
claim.

Like the additionally-submitted VA treatment records, the 
August 2003 VA examination report merely outlines the 
severity of the veteran's spinal disability.  It contains 
nothing which would indicate that the veteran's lumbar spine 
disability was incurred in service, and contains no statement 
that would serve to etiologically relate the currently-
diagnosed lumbar spine degenerative disc disease to the 
veteran's period of service.  Because the August 2003 VA 
examination report merely documents continued diagnosis and 
treatment of the veteran's low back disability, without 
addressing the crucial matter of medical nexus, it too does 
not constitute new and material evidence.  

The July 2004 VA examiner specifically opined that there was 
no causal relationship between the veteran's current lumbar 
spine disability and his military service.  While this 
finding is new, in that a medical rejection of a nexus had 
not previously been associated with the claims file, it is 
not material, in that it does not go towards demonstrating 
that there is such a nexus.  Indeed, the examiner's 
conclusion is manifestly unfavorable to the veteran's claim 
and is therefore not material.   See Villalobos v. Principi, 
3 Vet. App. 450 (1992) [evidence that is unfavorable to the 
veteran is not new and material].

The veteran has also submitted various statements alleging 
that his lumbar spine disability is related to his service.  
Such statements are reiterative of similar contentions he 
raised in the past, and are therefore not new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  

It is well established, moreover, that as a layperson without 
medical training, the veteran is not competent to render an 
opinion as to medical matters, such as the etiology of his 
lumbar spine disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (2005) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].    Furthermore, in Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court specifically noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."

Thus, the evidence submitted after June 1998 continues to 
show a current diagnosis of degenerative disc disease of the 
lumbar spine; however, Hickson element (1) had previously 
been satisfied, and that element was not in dispute.  Neither 
is element (2).  The record still does not show a nexus 
between the veteran's military service and the  current 
diagnosis of degenerative disc disease of the lumbar spine, 
critical element (3).  As explained above, this element was 
lacking at the time of the June 1998 decision.  The 
additionally-received evidence does not address this missing 
element, and thus does not raise the possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156 (2005); see 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a 
veteran seeking disability benefits must establish a 
connection between service and the claimed disability].

In short, for reasons and bases expressed above, the Board 
finds that the veteran's attempt to reopen his claim of 
entitlement to service connection for a lumbar spine 
disability is unsuccessful.  The recently-submitted evidence 
is not new and material, the claim of service connection for 
a lumbar spine disability is not reopened, and the benefit 
sought on appeal remains denied.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a cervical spine 
disability.

The veteran also seeks to reopen his previously-denied 
service-connection claim for a cervical spine disability.  
With respect to the issue of service connection for a 
cervical spine disability, the last final denial is the 
unappealed September 1995 rating decision.

The "old" evidence

Service medical records note the veteran's complaints of neck 
pain and stiffness in February 1979, which was diagnosed as 
myositis.  The veteran again complained of neck pain and 
limitation of head flexion and extension in February 1984.  
A diagnosis of trapezius muscle strain was rendered.  No 
further reference to the cervical spine or neck id found in 
the veteran's service medical records.  

Employment records from the McDonnell Douglas Corporation 
reveal that the veteran was treated for sharp pain in the 
upper back and neck radiating into the left upper extremity 
in August 1998 after stepping off of a fork lift.  
Chiropractic treatment followed for several years thereafter.

A VA examination conducted in August 1995 revealed 
degenerative disc disease of the cervical spine with 
neuropathy to the left upper extremity.  

The September 1995 rating decision

In September 1995, the RO denied the veteran service 
connection for a cervical spine disability.  The RO 
essentially determined that although the record revealed a 
diagnosis of degenerative disc disease in the cervical spine 
together with sporadic complaints of neck pain in service, 
the record did not include evidence showing a medical nexus 
between the two.  

The veteran was notified of that decision by letter from the 
RO dated September 18, 1995.  He did not appeal.

The additionally-submitted evidence

The evidence added to the record since the June 1998 rating 
decision consists of VA treatment records and VA examination 
reports dated in August 2003 and July 2004.  This evidence 
will be analyzed below.

Analysis

In essence, the September 1995 rating decision denied the 
veteran's claim because the third Hickson element, medical 
nexus between the claimed in-service disease or injury and 
the current disability, was lacking.

VA treatment records added to the record since the September 
1995 rating decision chronicle the veteran's ongoing 
treatment for degenerative joint disease of the cervical 
spine.  The existence of a cervical spine disability was 
known in September 1995 and was not in dispute.  The 
recently-submitted VA treatment records do not contain any 
statement or other indication which would serve to relate the 
veteran's current cervical spine degenerative disc disease to 
his period of military service.  As such, these records are 
not material.  See Cornele and Mintz, both supra.  Therefore, 
the additional VA treatment records do not raise the 
possibility of substantiating the claim.

Like the additionally-submitted VA treatment records, the 
August 2003 VA examination report merely outlines the 
severity of the veteran's cervical spine disability.  
It contains nothing which would indicate that the veteran's 
cervical spine disability was incurred in service, and 
contains no statement that would serve to etiologically 
relate the currently-diagnosed cervical spine degenerative 
disc disease to the veteran's period of service.  Because the 
August 2003 VA examination report merely documents continued 
diagnosis and treatment of the veteran's cervical spine 
disability, without addressing the crucial matter of medical 
nexus, it does not constitute new and material evidence.  

The July 2004 VA examiner specifically noted that there was 
no causal relationship between the veteran's current cervical 
spine disability and his military service.  Instead, the 
examiner pointed to the documented post-service cervical 
spine injury as the likely precipitating factor leading to 
the veteran's current spinal disability.  While this finding 
is new, in that a medical rejection of a nexus had not 
previously been associated with the claims file, it is not 
material, in that it does not go towards demonstrating that 
there is such a nexus.  Indeed, the examiner's conclusion is 
manifestly unfavorable to the veteran's claim and is 
therefore not material.  See Villalobos v. Principi, 3 Vet. 
App. 450 (1992) [evidence that is unfavorable to the veteran 
is not new and material].

The veteran has also submitted various statements alleging 
that his cervical spine disability is related to his military 
service.  As with the first issue on appeal, such lay 
statements merely repeat previously-advanced contentions and 
additionally are not competent or probative.  See Reid and 
Routen, both supra.

Thus, the evidence added to the record still does not purport 
to show a nexus between military service and the veteran's 
current diagnosis of degenerative disc disease of the 
cervical spine, critical element (3).  The additionally-
received evidence thus does not raise the possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156 (2005).

In short, for reasons and bases expressed above, the Board 
finds that the veteran's attempt to reopen his claim of 
entitlement to service connection for a cervical spine 
disability is unsuccessful.  The recently-submitted evidence 
is not new and material, the claim of service connection for 
a cervical spine disability is not reopened, and the benefit 
sought on appeal remains denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
further assist the veteran in the development of his service 
connection claims for lumbar and cervical spine disabilities 
in the absence of a reopened claim.  The Board views its 
discussion above as sufficient to inform the veteran of the 
elements necessary to reopen his claims.  See Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).

3.  Entitlement to an increased rating for a service-
connected thoracic spine disability, currently evaluated as 
20 percent disabling.

The veteran also seeks an increased rating for his service-
connected thoracic spine disability, which is currently 
evaluated as 20 percent disabling.  He essentially contends 
that the symptomatology associated with this condition is 
more severe than that contemplated by the currently-assigned 
20 percent rating.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005) [general rating considerations; 
essentials of evaluative ratings].

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson, 12 Vet. App. at 
126.

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See generally DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).

Specific rating criteria

The veteran filed his initial claim of entitlement to service 
connection in July 2003, and the currently assigned 20 
percent rating has been made effective from that date.  The 
applicable rating criteria for the spine, found at 38 C.F.R. 
§ 4.71a, were amended effective September 26, 2003.  See 68 
Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted VA to 
do otherwise and VA did so.  VAOGCPREC 7-2003.  The Board 
will therefore evaluate the veteran's service-connected 
thoracic spine disability under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 1991); 38 C.F.R. § 3.114 (2005); VAOPGCPREC. 3-2000 
(April 10, 2000); Green v. Brown, 10 Vet. App. 111, 117 
(1997).

(i.)  The former schedular criteria

Former Diagnostic Code 5291 provides a maximum 10 percent 
rating for moderate and severe limitation of motion of the 
dorsal spine.  Slight limitation of motion warrants a 
noncompensable rating.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5291 (prior to September 26, 2003).

(ii.) The current schedular criteria

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:
	
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):	
	
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease	
	
100% Unfavorable ankylosis of the entire spine;
	
50% Unfavorable ankylosis of the entire thoracolumbar 
spine;
	
40% Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;
	
30% Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine;
	
20% Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis;
	
10% Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but	 not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.	

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation	
5236 Sacroiliac injury and weakness	
5237 Lumbosacral or cervical strain	
5238 Spinal stenosis	
5239 Spondylolisthesis or segmental instability	
5240 Ankylosing spondylitis	
5241 Spinal fusion	
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)	

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2005). 

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005) 
[reasonable doubt to be resolved in veteran's favor].  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Assignment of diagnostic code 

The veteran's service-connected thoracic spine disability has 
been rated as arthritis under the General Rating Formula for 
Diseases and Injuries of the Spine, which is discussed above.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2005).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

After a review of the evidence pertaining to the veteran's 
service-connected thoracic spine disability, the Board has 
determined that the most appropriate diagnostic code for 
evaluation of the disability is the code it is currently 
rated under, Diagnostic Code 5242.  The veteran's thoracic 
spine condition appears to involve principally pain and 
limitation of motion, which is congruent with Diagnostic Code 
5242.  Diagnostic Code 5242 is also appropriate in that it 
provides rating criteria for the specific disability for 
which the veteran is service connected, namely degenerative 
arthritis of the thoracic spine.

The Board also finds that former Diagnostic Code 5291, which 
provides rating criteria for limitation of dorsal (thoracic) 
spine motion, is applicable in the instant case.  Indeed, the 
veteran's service-connected thoracic spine disability is 
primarily manifested by limitation of thoracic spine motion.  
Accordingly, former Diagnostic Code 5291 is for potential 
application in this case.

The Board has considered rating the veteran's thoracic spine 
disability under former  Diagnostic Code 5293, which provides 
rating criteria for intervertebral disc syndrome.  The Board 
finds, however, that such diagnostic code is inapplicable in 
the instant case, because a diagnosis of intervertebral disc 
syndrome has not been rendered with respect to the veteran's 
thoracic spine.  Moreover, while the veteran has been 
diagnosed with radiculopathy stemming from his nonservice-
connected cervical spine disability and from his nonservice-
connected ruptured disc at the L5-S1 level, such symptoms 
have not been attributed to the veteran's thoracic spine 
disability.  Accordingly, former Diagnostic Code 5293, and 
the current Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, are not for application in 
the instant case. 

Schedular rating

(i.)  The former schedular criteria

As noted above, the highest rating available for thoracic 
spine disability under the former Diagnostic Code 5291 is 10 
percent.  Because the veteran is in receipt of a 20 percent 
rating for his service-connected thoracic spine disability, 
the former schedular criteria do not avail him.

(ii)  The current schedular criteria

As discussed above, under the current schedular criteria the 
veteran's thoracic spine disability is appropriately rated 
under Diagnostic Code 5242.  

To obtain a disability rating higher than the currently-
assigned 20 percent under Diagnostic Code 5242, the veteran 
would have to demonstrate forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  On VA 
examination in July 2004, the veteran exhibited forward 
flexion of the lumbar spine to 60 degrees.  The exact same 
degree of forward flexion was also exhibited on VA 
examination in August 2003.  Accordingly, the veteran falls 
well short of the limitation of motion required to warrant a 
higher schedular rating.

Moreover, the veteran has not exhibited favorable ankylosis 
of the entire thoracolumbar spine.  Ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  The medical evidence of record fails to demonstrate 
the presence of any ankylosis, favorable or unfavorable.  
Both VA examinations showed that the veteran was able to 
forward flex the thoracolumbar spine to 60 degrees.  Because 
the veteran is able to move his lower back joint, by 
definition, it is not immobile.  Therefore, ankylosis is not 
shown.  

Moreover, as alluded to above, the veteran has not exhibited 
any neurologic impairment stemming from his thoracic spine 
disability which would necessitate a separate disability 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 Note (1) 
(2005).

Accordingly, the current criteria regarding range of motion 
are of no help to the veteran.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's thoracic disability 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 
C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in 
DeLuca.  The objective clinical findings of record, however, 
do not reflect impairment that warrants a higher rating.  

In particular, the Board notes that neither the August 2003 
nor July 2004 VA examination reports note any functional 
loss, weakness, or excess fatigability on repeated movement.  
Outpatient treatment records also fail to include any such 
findings.  While the veteran noted at his August 2003 VA 
examination some difficulty with prolonged standing and 
walking, this appears to be an isolated complaint.  In any 
event, such symptomatology is contemplated by the assigned 
20 percent rating.  

The Board finds it particularly significant that throughout 
years of extensive medical treatment for thoracic spine 
disability, no medical professional has found functional loss 
or weakness on repeated movement.  The Board also finds the 
veteran's own lack of complaint of such symptomatology to be 
highly probative.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom., Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence].

Therefore, the Board is unable to identify any clinical 
findings that would warrant an increased evaluation under 38 
C.F.R. §§ 4.40, 4.45 and 4.59.  The current 20 percent rating 
adequately compensates the veteran for any functional 
impairment attributable to his thoracic spine disability 
which includes episodes of pain and some limited motion.  See 
38 C.F.R. § 4.1, 4.10 (2005).

Fenderson considerations

This appeal arose from the initial assignment of a disability 
rating.  The veteran has been assigned a 20 percent 
disability rating effective from the date of his claim, July 
11, 2003. 

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially-assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the Board finds that at no time since the 
effective date of service connection has the veteran met or 
nearly approximated the criteria for higher than a 20 percent 
rating under either the current or former spine regulations.  
As noted above, in none of the veteran's VA examinations or 
outpatient treatment records has he exhibited limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less.  Indeed, the veteran has consistently demonstrated a 
range of forward flexion to at least 60 degrees.  Moreover, 
as noted above, at no time has the veteran exhibited 
neurologic dysfunction resulting from his thoracic spine 
disability which would require a separate evaluation for 
neurologic impairment.  Accordingly, the Board concludes that 
staged ratings are not for application in this case.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2005).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

After a careful review of the record, the Board has 
determined that this matter has not been adjudicated by the 
RO.  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure].  The Board has 
therefore determined that it does not have jurisdiction over 
the matter of an extraschedular rating for the veteran's 
service-connected thoracic spine disability.  See generally 
Bernard v. Brown, 4 Vet. App. 384 (1993).  If the veteran 
wishes to have the RO consider the matter of an 
extraschedular rating, he should contact the RO.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for an increase in the disability rating 
assigned his thoracic spine disability.  The benefit sought 
on appeal is accordingly denied.


ORDER

New and material evidence has not been received which is 
sufficient to reopen the previously-denied claim of 
entitlement to service connection for a lumbar spine 
disability.  The claim is not reopened and remains denied.

New and material evidence has not been received which is 
sufficient to reopen the previously-denied claim of 
entitlement to service connection for a cervical spine 
disability.  The claim is not reopened and remains denied.

Entitlement to an increased rating for a thoracic spine 
disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


